
	
		I
		112th CONGRESS
		1st Session
		H. R. 594
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Pallone (for
			 himself and Ms. Pingree of Maine)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote coastal jobs creation, promote sustainable
		  fisheries and fishing communities, revitalize waterfronts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coastal Jobs Creation Act of
			 2011.
		2.PurposeThe purpose of this Act is to provide
			 employment opportunities for coastal communities by increasing support
			 for—
			(1)cooperative
			 research and monitoring;
			(2)the revitalization
			 of coastal infrastructure;
			(3)recreational fishing registry
			 programs;
			(4)marine debris
			 removal; and
			(5)restoration of
			 coastal resources.
			3.Coastal jobs
			 creation grant program
			(a)EstablishmentThe Secretary of Commerce (in this Act
			 referred to as the Secretary) shall use funds made available
			 under this Act to implement a Coastal Jobs Creation Grant Program using the
			 authorities listed in subsection (b). The Secretary shall expend such funds as
			 quickly as possible consistent with prudent management.
			(b)AuthoritiesThe
			 authorities referred to in subsection (a) are authorities under the following
			 laws:
				(1)Section 306A of
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a).
				(2)Section 315(e) of
			 the Coastal Zone Management Act (16 U.S.C. 1461(e)).
				(3)Section 204 of the
			 Coral Reef Conservation Act (16 U.S.C. 6403).
				(4)Section 12304 of
			 the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C.
			 3603).
				(5)Section 318 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1867).
				(6)Section 401(g) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1881(g)).
				(7)Section 3 of the
			 Marine Debris Research, Prevention, and Reduction Act (33 U.S.C. 1952).
				(8)Section 408 of the
			 Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1).
				(9)Section 311 of the
			 National Marine Sanctuaries Act (16 U.S.C. 1442).
				(10)Section 205 of
			 the National Sea Grant College Program Act (33 U.S.C. 1124).
				(c)ActivitiesActivities
			 funded under the Coastal Jobs Creation Grant Program shall include the
			 following:
				(1)Cooperative
			 research to collect and compile economic and social data related to
			 recreational and commercial fisheries management.
				(2)Cooperative
			 research to identify habitat areas of particular concern and for habitat
			 restoration and conservation.
				(3)Improving the
			 quality and accuracy of information generated by the Marine Recreational
			 Fishery Statistics Survey.
				(4)Establishment and implementation of State
			 recreational fishing registry programs.
				(5)Training and
			 deploying observers authorized or required under the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.).
				(6)Preservation or restoration of coastal
			 resources identified for their conservation, recreational, ecological,
			 historic, or aesthetic values.
				(7)Redevelopment of
			 deteriorating and underutilized working waterfronts and ports.
				(8)Research and
			 monitoring within the National Estuarine Research Reserve System, the National
			 Marine Sanctuary System, and coral reef ecosystems, and under the National Sea
			 Grant College Program.
				(9)Implementation of
			 local strategies developed by State or Federal agencies to conserve coral reef
			 ecosystems.
				(10)Research to
			 develop, test, and deploy innovations and improvements in coastal and ocean
			 observation technologies.
				(11)Cooperative
			 research to collect data to improve, supplement, or enhance fishery and marine
			 mammal stock assessments.
				(12)Cooperative
			 research to assess the amount and type of bycatch and to engineer gear types
			 designed to reduce bycatch.
				(13)Reducing and
			 preventing the occurrence and adverse impacts of marine debris on the marine
			 environment and navigation safety.
				(d)Funding
			 criteriaThe Secretary may not make funds available under this
			 Act for a proposed project unless the project, to the maximum extent
			 practicable—
				(1)provides the greatest employment
			 opportunities for coastal communities and benefits commercial and recreational
			 fishing industries;
				(2)replicates or
			 builds upon a successful local, State, Federal, or tribal project;
				(3)utilizes existing
			 fishing community infrastructure, including idled fishing vessels;
				(4)supports research
			 and monitoring that improves science-based management decisions; or
				(5)contributes to
			 restoring, protecting, or preserving coastal and ocean ecosystems.
				(e)GuidelinesWithin
			 30 days after the date of enactment of this Act, the Secretary shall develop
			 guidelines necessary to implement the Coastal Jobs Creation Grant
			 Program.
			4.Amendment of
			 Magnuson-Stevens Fishery Conservation and Management ActSection 401(g) of Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1881(g)) is amended by redesignating
			 paragraph (4) as paragraph (5), and by inserting after paragraph (3) the
			 following new paragraph:
			
				(4)FundingThe
				Secretary, subject to the availability of appropriations, shall enter into
				contracts with, or provide grants to, States for the purpose of establishing
				and implementing a registry program to meet the requirements for exemption
				under paragraph
				(2).
				.
		5.Authorization of
			 appropriationsTo carry out
			 the Coastal Jobs Creation Grant Program there is authorized to be appropriated
			 to the Secretary of Commerce $80,000,000 for each of fiscal years 2012 through
			 2016, of which no more than 5 percent may be used each fiscal year for
			 administrative expenses of such program.
		
